DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6 and 8-16 are pending. Claims 1-3, 6, 8-10, 12-14 and 16 are currently amended. Claims 7 and 17 are cancelled. 
Applicant’s amendment to the claims will overcome each and every 112(a), 112(b), 102 and 103 rejections previously set forth in the Non-Final Office Action mailed 08/19/2021.
Response to Arguments
Applicant’s arguments, see pages 8-12, filed 09/29/2021, with respect to 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1, 7 and 10-12 has been withdrawn. 
Allowable Subject Matter
Claims 1-6 and 8-16 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration, the prior art taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Launchbury et al. (US Pub No. 2007/0136607) discloses pairing of a different cryptographic key with each pointer in a data structure to form a crypto-pointer.  The cryptographic key is used to encrypt the Launchbury, Abstract), Walrath (US Pub No. 2013/0205139) discloses an address to access a location in a storage device is received, and the address is scrambled.  Write data is encrypted using an encryption key.  The encrypted write data is stored in the storage device at a location of the storage device specified by the scrambled address. (Walrath, Abstract), Hars et al. (US Pub No. 2015/0052370) discloses providing data security through cascaded encryption.  In accordance with various embodiments, input data are encrypted in relation to a first auxiliary data value to provide first level ciphertext.  The first level ciphertext are encrypted using a second auxiliary data value associated with a selected physical location in a memory to produce second level ciphertext, which are thereafter stored to the selected physical location.  In some embodiments, migration of the stored data to a new target location comprises partial decryption and re-encryption of the data using a third auxiliary data value associated with a new target physical location to produce third level ciphertext, and the storage of the third level ciphertext to the new target physical location. (Hars, Abstract), Chandra et al. (US Patent No. 9,483,664) discloses encryption of data within a memory is provided by key generation circuitry which serves to generate a key as a function of the address within the memory being accessed and then Chandra, Abstract), and SAKATA et al. (US Pub No. 2021/0073404) discloses a memory system includes a nonvolatile memory and a controller.  The controller controls the nonvolatile memory, writes data to a random access memory in a host, and reads data from the random access memory.  The random access memory includes regions in first units to which the controller is accessible.  The controller uses encryption keys associated with the regions, respectively, for encrypting data to be written into each of the regions and decrypting data read from each of the regions. (SAKATA, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “wherein the encryption element is further configured to determine whether all bits of the first data are 1 or not, when all bits of the first data are 1, write the first data into the storage component and, when not all bits of the first data are 1, write the encrypted data into the storage component; and 5Attorney Docket No. 64243US01 (PN 115211 GREE)New 371 National Phase U.S. Patent Application the decryption element is further configured to determine whether all bits of the second data are 1 or not, when all bits of the second data are 1, output the second data and, when not all bits of the second data are 1, output the original data corresponding to the second data, all bits in an erased storage region of the storage component being 1 after an erasing operation” (as recited in claims 1 and 12). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437